          Case 1:18-cr-00255-PLF Document 88 Filed 11/27/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  :
    UNITED STATES OF AMERICA                      :
                                                  : Criminal No. 18-255 (PLF)
                v.                                :
                                                  :
    MAJID GHORBANI,                               :
                                                  :
                        Defendant.                :




             GOVERNMENT’S NOTICE OF CORRECTED PRESS RELEASE

        The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully submits this notice of corrected press release. On November 5, 2019,

the government issued a press release in connection with the guilty pleas of defendants Majid

Ghorbani and Ahmadreza Doostdar. While the text of the press release faithfully recited the facts

of each defendant’s guilty plea, the press release was inartfully titled “Two Individuals Plead

Guilty to Acting as Illegal Agents of the Government of Iran.” On November 18, 2019, defendant

Ghorbani filed a motion to compel the government to correct the press release. (ECF #85). In

response, the government has issued a corrected press release, which is attached hereto as Exhibit

A, which contains a corrected title and quotations from government officials. Defendant

Ghorbani’s motion should thus be denied as moot.1




1
        The defendant’s motion alleged that the press release violated LCrR 57.7. The
government disagrees with that assertion. Because we have issued a corrected press release, we
do not address the alleged violation here. The government would of course submit additional
briefing if the Court believes it necessary.
        Case 1:18-cr-00255-PLF Document 88 Filed 11/27/19 Page 2 of 3



                                          Respectfully submitted,

                                          JESSIE K. LIU
                                          United States Attorney
                                          D.C. Bar No. 472845

                                          By: /s/
                                          Jocelyn Ballantine
                                          Erik Kenerson
                                          Jolie Zimmerman
                                          Assistant United States Attorneys
                                          555 4th Street NW
                                          Washington, D.C. 20530
                                          (202) 252-7252

Dated: November 27, 2019




                                      2
          Case 1:18-cr-00255-PLF Document 88 Filed 11/27/19 Page 3 of 3



                                     Certificate of Service

        I HEREBY CERTIFY that a copy of the foregoing Motion was delivered via the Court’s
electronic filing system to counsel for defendant Majid Ghorbani, this 27th day of November 2019.

                                                      /s/
                                                    Jocelyn Ballantine
                                                    Assistant United States Attorney




                                               3
